This is a proceeding by the Brooke Electric Company, a corporation, against the defendant, Mrs. Louise Paull, to condemn a right of way over a certain strip or parcel of land owned by the defendant, for the purpose of erecting and maintaining electric lines to be used for the purpose of conveying electric power.
The action of the lower court in refusing to allow the defendant to file her proper pleas and therefore not permitting her to offer any evidence in support of them was error and the case will be reversed, the exception to the commissioner's report sustained and the order permitting the applicant to take the property set aside and a new trial awarded.
Reversed.